SUPPLEMENTAL EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gass on 7/21/2022.

The application has been amended as follows: 

Please replace claims 1, 6 and 14 with the followings:
Claim 1

A method for detecting fucosylated alpha1-acid glycoprotein (AGP) that is associated with the presence of hepatocellular carcinoma (HCC) in a sample from a human individual, the method comprising: 
providing a monovalent fucose-binding peptide having at least 80 % identity to a peptide having an amino acid sequence according to SEQ ID NO: 1, immobilised on a solid phase, wherein the peptide differentially binds fucosylated AGP from a human subject with HCC compared to fucosylated AGP from a healthy human subject or a human subject with cirrhosis or hepatitis; 
bringing the sample into contact with the immobilised fucose-binding peptide to bind fucosylated AGP that is associated with the presence of HCC; and
detecting fucosylated AGP that is associated with the presence of HCC bound to said fucose-binding peptide by bringing bound fucosylated AGP in contact with a first detection antibody capable of specific binding to a fucosylated AGP bound to said fucose-binding peptide.

Claim 6

A method for detecting fucosylated alpha1-acid glycoprotein (AGP) that is associated with the presence of hepatocellular carcinoma (HCC) in a sample from a human individual, the method comprising:
providing a monovalent fucose-binding peptide having at least 80 % identity to a peptide having an amino acid sequence according to SEQ ID NO: 1, immobilised on a solid phase, wherein the peptide differentially binds fucosylated AGP from a human subject with HCC compared to fucosylated AGP from a healthy human subject or a human subject with cirrhosis or hepatitis; 
bringing the sample into contact with the immobilised fucose-binding peptide to bind fucosylated AGP that is associated with the presence of HCC; and
detecting fucosylated AGP that is associated with the presence of HCC bound to said fucose-binding peptide by bringing bound fucosylated AGP in contact with a first detection antibody capable of specific binding to a fucosylated AGP bound to said fucose-binding peptide and a second detection antibody capable of specific binding to the first detection antibody, and wherein the second detection antibody is conjugated to a detectable label.

Claim 14  
A method for assessing a risk that a human individual suffers from hepatocellular carcinoma (HCC), the method comprising: 
(a)  quantitating fucosylated alpha1-acid glycoprotein (AGP) in a sample from said individual by:
(i) providing a monovalent fucose-binding peptide having at least 80 % identity to a peptide having an amino acid sequence according to SEQ ID NO: 1, immobilised on a solid phase; 
(ii) bringing the sample into contact with the immobilised fucose-binding peptide; and
(iii) detecting and quantitating fucosylated alpha1-acid glycoprotein (AGP) bound to said fucose-binding peptide by bringing bound fucosylated AGP in contact with a first detection antibody capable of specific binding to a fucosylated AGP bound to said fucose-binding peptide
(b) comparing the quantity of fucosylated AGP to a reference concentration derived from human individuals not suffering from HCC, and 
(c)  assessing a risk that the human individual suffers from HCC from the comparison, wherein an increased concentration of fucosylated AGP, as compared to the reference concentration derived from human individuals not suffering from HCC, indicates an increased risk that the individual suffers from HCC.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641